Citation Nr: 0946812	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for a shell fragment 
wound scar on the popliteal area of the right lower leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1970, including combat service in Vietnam, and his 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for a shell fragment 
wound scar on the popliteal area of the right lower leg.  He 
contends that his condition is worse than that contemplated 
by a noncompensable rating and that his condition has 
deteriorated since his last VA examination.  The Veteran also 
maintains that his last examination was inadequate because 
the examiner did not explore whether he had tenderness around 
the scar and what was causing the stinging and numbness the 
Veteran experienced in the area of the scar.  In addition, 
the Veteran asserts that a compensable evaluation is 
warranted because he has musculoskeletal and neurologic 
impairment stemming from the in-service shell fragment wound 
injury.  

The Veteran's disability was last examined in August 2004.  
The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Thus, considering 
that the evidence suggests that the Veteran's symptomatology 
may be worse, along with the fact that the Veteran's last VA 
examination was in August 2004, the Veteran must be provided 
with the opportunity to report for a current VA examination 
of the shell fragment wound scar.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have an 
appropriate examination to determine the 
current condition of his shell fragment 
wound of the right lower leg.  The claims 
folder should be made available and 
reviewed by the examiner.  Any indicated 
studies should be conducted.  The examiner 
should identify all residuals attributable 
to the Veteran's service-connected 
fragment wound to the popliteal area of 
the right lower leg, to include any scars, 
muscle, orthopedic, and neurological 
residual impairment.

The examiner should conduct range of 
motion tests for the right knee and state 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should additionally be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-ups 
or when the leg and knee are used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion, and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should specifically discuss 
the severity of any muscle impairment in 
terms of slight, moderate, moderately 
severe, and severe, including any muscle 
impairment of the affected Muscle Groups.  
The examiner should also describe in 
detail the Veteran's scars, including 
whether they are painful on examination.

The examiner should also state whether 
there are any neurological residuals 
associated with the Veteran's service-
connected disability and identify any 
nerves involved.  If so, the examiner 
should specifically discuss the extent, if 
any, of paralysis of the nerves involved.

All findings and conclusions should be set 
forth in a legible report.

2.  Then readjudicate the Veteran's claim.  
In doing so, the RO must specifically 
consider whether a separate rating is 
warranted for any musculosketal and/or 
neurological impairment in addition to 
whether a compensable rating is warranted 
for the Veteran's shell fragment wound 
scar.  If the benefits sought on appeal 
are not granted in full, the Veteran and 
his representative should be provided with 
a supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

